IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


                KEITH HATFIELD v. DAVID G. MILLS, WARDEN

                Direct Appeal from the Circuit Court for Lauderdale County
                           No. 5855 Joe H. Walker, III, Judge



                  No. W2004-01566-CCA-R3-HC - Filed December 10, 2004




The Petitioner, Keith Hatfield, appeals the trial court's denial of his petition for habeas corpus
relief. The State has filed a motion requesting that this Court affirm the trial court's denial of
relief pursuant to Rule 20, Rules of the Court of Criminal Appeals. Because Petitioner has failed
to allege a ground for relief which would render the judgment void, we grant the State's motion
and affirm the judgment of the lower court.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of
the Court of Criminal Appeals

J.C. MCLIN , J., delivered the opinion of the court, in which DAVID G. HAYES and JOHN EVERETT
WILLIAMS, JJ. joined.

Keith Hatfield, pro se.

Paul G. Summers, Attorney General & Reporter; Rachel E. Willis, Assistant Attorney General,
for the appellee, the State of Tennessee.


                                  MEMORANDUM OPINION


        It appears from the record that, on May 3, 2000, the Petitioner was sentenced to a total of
ten years. This sentence was ordered to be run consecutive to all prior cases. The trial court
ordered that the ten year sentence be suspended and the Petitioner was placed on Community
Corrections with a transfer to Knox County Community Alternative to Prison Program. The



                                                 1
record is silent as to the convicted offenses.1 On September 21, 2000, a violation of Community
Alternatives to Prison Program (CAPP) warrant was filed and the State pursued revocation of the
alternative sentence. The trial court entered an order revoking the Petitioner’s alternative
sentence. The order contained in the record before us fails to reference the date the order was
entered2 and appears to be incomplete. No appeal was taken from this revocation. The
Petitioner is currently confined at West Tennessee State Penitentiary in Henning, Tennessee.

        On April 30, 2004, the Petitioner filed a pro se petition seeking habeas corpus relief from
the revocation arising from the September 21, 2000, violation warrant. As basis for the issuance
of the writ, he contends that his due process rights were violated in that he was never provided
notice of the violation warrant nor did he attend a revocation hearing. By order entered June 1,
2004, the trial court summarily dismissed the petition finding that the petition failed to state a
ground cognizable in a habeas corpus proceeding.

       Habeas corpus relief is available in this state only when it appears on the face of the
judgment or the record that the trial court was without jurisdiction to convict or sentence the
defendant or that the sentence of imprisonment has otherwise expired. Archer v. State, 851
S.W.2d 157, 164 (Tenn. 1993); Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992). Unlike the post-
conviction petition, the purpose of the habeas corpus petition is to contest a void, not merely
voidable, judgment. State ex rel. Newsome v. Henderson, 221 Tenn. 24, 424 S.W.2d 186, 189
(1968). A petitioner cannot collaterally attack a facially valid conviction in a habeas corpus
proceeding. Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992); State ex rel. Holbrook v. Bomar,
211 Tenn. 243, 364 S.W.2d 887, 888 (1963).


        Petitioner alleges that he is entitled to habeas corpus relief because his due process rights
were violated in that he was not provided notice of the alleged violations nor was he present at
the revocation proceeding. These are not proper claims for habeas corpus relief as, even if these
claims were true, the allegations would merely render the judgments voidable, not void.


        The Petitioner has not established that he is entitled to habeas corpus relief. He has
alleged neither a facially invalid judgment nor an expired sentence. Accordingly, it is
ORDERED that the State’s motion is granted. The judgment of the trial court is affirmed in
accordance with Rule 20, Rules of the Court of Criminal Appeals.




         1
          In his petition for habeas corpus relief, Petitioner states that, on May 3, 2000, he was serving an eight-year
sentence for aggravated assault.

         2
             The State asserts the trial court’s order was entered on October 20, 2000.

                                                             2
    ___________________________________
    J.C. MCLIN, JUDGE




3